Citation Nr: 1125247	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-44 050	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for toenail fungus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.

4.  Entitlement to an increased rating for lumbar spondylosis with degenerative disc disease, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for cervical spondylosis with degenerative disc disease, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for allergic rhinitis with sinusitis.

7.  Propriety of a reduction from a 20 percent rating to a 10 percent rating for right knee status post arthroscopic debridement medial meniscal tear and osteoarthritis, effective from April 1, 2010.

8.  Entitlement to an increased rating for right knee status post arthroscopic debridement medial meniscal tear and osteoarthritis.

9.  Propriety of a reduction from a 20 percent rating to a 10 percent rating for left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair and osteoarthritis, effective from April 1, 2010.

10.  Entitlement to an increased rating for left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair and osteoarthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from December 29, 1986, to January 31, 2004.  He also had 2 years, 11 months, and 23 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a hearing before the Board.  At that time, the Veteran withdrew his appeal regarding a claim for a compensable rating for service-connected erectile dysfunction.  Therefore, the Board finds that the appeal of that claim has been withdrawn.  See 38 C.F.R. § 20.204 (2010).

In January 2009, the Veteran submitted multiple claims of service connection, including for vitiligo of the penis.  In February 2010, the St. Petersburg RO notified the Veteran that it considered the vitiligo claim as part of his rating claim pertaining to erectile dysfunction.  The Veteran's erectile dysfunction was evaluated by the RO as a disability of the genitourinary system.  See 38 C.F.R. § 4.115b (Diagnostic Code 7522) (2010).  Vitiligo is listed in the section for evaluating skin disabilities.  See 38 C.F.R. § 4.118 (Diagnostic Code 7823) (2010).  Thus, although the Veteran withdrew the erectile dysfunction claim, the Board finds that the vitiligo claim is separate and distinct from the erectile dysfunction claim.  Therefore, as the claim of service connection for vitiligo of the penis has not been developed for appellate review, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.

Additional evidence was associated with the claims file subsequent to the issuance of a September 2009 statement of the case (SOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).  Because the evidence is not pertinent to the claims being decided, a remand to the AOJ for a supplemental statement of the case is not required.  In light of the Board's disposition of the remaining claims, the AOJ will have an opportunity to review the evidence when the relevant claims are re-adjudicated on remand.

(The decision below addresses the three claims to reopen.  The lumbar spine, cervical spine, and rhinitis rating claims, are the subject of a remand that follows the decision.  Additionally, in January 2010, the Veteran's representative submitted a notice of disagreement (NOD) regarding the reduction and rating issues pertaining to the knees.  Thus far, the Veteran has not been furnished a SOC addressing those four issues.  These matters are discussed in further detail in the remand section of the decision.)


FINDINGS OF FACT

1.  By a September 2005 rating decision, the RO continued a denial of a claim of service connection for sleep apnea (characterized as sleeping problems).

2.  Evidence received since the RO's September 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea and it raises a reasonable possibility of substantiating the underlying claim.

3.  It is as likely as not that the Veteran developed sleep apnea as a result of his active military service.

4.  By an April 2006 rating decision, the RO denied claims of service connection for toenail fungus and tinea pedis.

5.  Evidence received since the RO's April 2006 decision relates to an unestablished fact necessary to substantiate the claim of service connection for toenail fungus and it raises a reasonable possibility of substantiating the underlying claim.

6.  It is as likely as not that the Veteran developed onychomycosis of the toenails as a result of his active military service.

7.  Evidence received since the RO's April 2006 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for tinea pedis; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision, which continued a denial of a claim of service connection for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for sleep apnea has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran has sleep apnea that is the result of disease incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  The April 2006 RO decision, which denied claims of service connection for toenail fungus and tinea pedis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for toenail fungus has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The Veteran has onychomycosis of the toenails that is the result of disease incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

7.  New and material evidence sufficient to reopen a previously denied claim of service connection for tinea pedis has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision has been accomplished as to the three claims to reopen on appeal.  Through an April 2008 notice letter, the RO notified the Veteran of the information and evidence necessary to reopen his previously denied claims of service connection for sleep apnea, toenail fungus, and tinea pedis, as well as the information and evidence necessary to substantiate the underlying claims of service connection.  The notice letter told the Veteran that new and material evidence was needed to reopen the previously denied service connection claims.  New and material evidence was defined and the Veteran was told when and why the claims were previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board also finds that the April 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the three claims to reopen.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, and its associated outpatient clinic in Jacksonville.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, in August 2009, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims.  Specifically, in regards to the tinea pedis claim, the examination report identifies whether the Veteran has tinea pedis.  Furthermore, as noted in the introduction, the Veteran was afforded a hearing before the Board in December 2010, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence regarding these claims.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

By way of background, the Veteran initially filed an application for benefits in September 2003.  Although a claim of service connection for sleep apnea was not included in the application, the RO took up the issue (characterized as sleeping problems) sua sponte after a VA examination was conducted in October 2003.  In February 2004, the RO deferred adjudication of the issue.  In April 2005, the RO denied the claim.  By a rating decision in September 2005, the RO continued the denial of the claim.  By a letter dated in October 2005, the Veteran was notified of the decision.  He did not appeal and the September 2005 decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

In April 2005, the Veteran filed claims of service connection for toenail fungus and athlete's foot.  By an April 2006 rating decision, the RO denied the claims (characterized as hypertrophic toenails and fungus, and tinea pedis).  By a letter dated in May 2006, the Veteran was notified of the decision.  He did not appeal and the April 2006 decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denials pertinent to the claims now under consideration are the September 2005 and April 2006 RO decisions.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the August 2008 rating decision on appeal, the RO did not reopen any of the claims.  However, the three claims were reopened by way of the September 2009 SOC before being denied on the merits.  Even so, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Sleep Apnea

The Veteran asserts that he developed problems sleeping during active military service.  He maintains that his currently diagnosed sleep apnea had its onset during service.  The Veteran states that, although he did not know about sleep apnea at the time, he experienced symptoms during service that were similar to those he experiences as a result of his now diagnosed sleep apnea.  Thus, he contends that service connection is warranted for sleep apnea.

The evidence of record at the time of the September 2005 RO decision included:  service treatment records; VA examinations reports and treatment records, dated from October 2003 to March 2005; private treatment records from the Family Care Center, dated from April 2004 to April 2005; statements from the Veteran; and an application for benefits.

Since the September 2005 decision, the new evidence that has been added to the record includes:  VA examination reports and treatment records, dated from May 2005 to September 2009; private treatment records from Podiatry Associates of Florida, dated from September 2008 to October 2008; treatment records from Institute of Pain Management, dated from July 2007 to November 2008; treatment records from Dr. R.B., dated from September 2008 to October 2008; December 2010 hearing testimony from the Veteran and his wife; and statements from the Veteran, his wife, and his representative.

(The Board notes that the Veteran was granted service connection for anxiety disorder in February 2010.  In evaluating the disability, the RO considered the manifestations of sleep impairment.  See 38 C.F.R. § 4.130 (Diagnostic Code 9400) (2010).  Although the Veteran's anxiety disorder results in sleep impairment, the Veteran's sleep apnea claim appears to be distinct in nature as the evidence tends to show problems sleeping that pertain to the respiratory system.  See 38 C.F.R. § 4.97 (Diagnostic Code 6847) (2010) (rating criteria for evaluating obstructive, central, or mixed sleep apnea syndrome).  Therefore, it is appropriate to consider the Veteran's claim of service connection for sleep apnea as a separate claim due to the different type of symptomatology.)

In the April 2005 and September 2005 rating decisions denying the claim of service connection for sleep apnea, the RO determined that the Veteran had not been clinically diagnosed with a condition manifested by problems sleeping.  The RO acknowledged that the Veteran had reported experiencing problems sleeping during an October 2003 pre-discharge VA examination, but concluded that the current disability element of the claim had not been substantiated.  

The new evidence includes VA examination reports and treatment records that reflect that the Veteran has been clinically diagnosed with sleep apnea, including after undergoing a sleep study.  This new evidence establishes that the Veteran has the claimed disability.  This type of evidence was not previously of record when the prior decisions were made.  That is, the RO determined that the previous evidence only showed that the Veteran reported experiencing problems sleeping.  As a result, the Board finds that the additional VA examination reports and treatment records constitute new and material evidence in connection with the claim of service connection for sleep apnea.  The evidence is new because it was not previously before VA decision makers.  It is also material because it is supporting evidence of the current disability element of the service connection claim.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim when considered with the previous evidence of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Accordingly, the claim of service connection for sleep apnea is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will therefore address the merits of the claim.

At his hearing, the Veteran testified that the onset of his problems sleeping was during military service.  A review of the service treatment records reveals that the Veteran did complain of problems sleeping during service.   At his August 2003 separation examination, the Veteran reported that he had experienced frequent trouble sleeping.  It was noted that the problem existed since 2002 and that he was taking sleeping pills.  A separate August 2003 medical assessment listed the Veteran's medications and the list included sleeping pills.  The medical assessment also noted that the Veteran had problems sleeping.

In October 2003, the Veteran underwent a pre-discharge VA physical examination.  The Veteran reported a history of problems sleeping.  He stated that he woke up every two to three hours during the previous year.  The Veteran stated that he went to a clinic and was prescribed sleeping pills that sometimes worked.  The examiner noted that the Veteran was troubled by difficulty sleeping.  However, according to the examiner, a diagnosis could not be provided because there was no pathology identified to render a diagnosis.

The post-service medical records show that the Veteran was seen for an initial visit to the Jacksonville VA outpatient clinic in May 2004-just four months after his separation from military service.  It was noted that the Veteran may have had occasional apnea episodes during the night and that the Veteran's wife stated that he snores loudly.  The assessment was possible sleep apnea.  An August 2004 entry noted that the Veteran underwent a sleep study at the Florida Centers of Sleep Medicine in June 2004.  The results of the sleep study were included and the impression was positional and REM sleep apnea/hypopnea syndrome.  

The Veteran underwent another sleep study in September 2007 at the Gainesville VAMC.  He was diagnosed with obstructive sleep apnea.  Thereafter, he was prescribed a CPAP (continuous positive airway pressure) machine.

In August 2009, the Veteran underwent a VA respiratory examination in connection with the claim.  The examiner reviewed the claims file, and examined and interviewed the Veteran.  The examiner diagnosed the Veteran with obstructive sleep apnea based on the September 2007 sleep study.  The examiner gave the opinion that the Veteran's sleep apnea was less likely than not caused by or the result of active duty.  The examiner stated that she stood by the August 2008 rating decision's determination that there was no objective evidence to support the Veteran's claim of service connection for sleep apnea.  According to the examiner, this was so because there was no sleep study done during active duty and, without a sleep study, sleep apnea cannot be definitively diagnosed.

The August 2009 VA examiner accurately notes that a sleep study was not administered during the Veteran's military service and no diagnosis of sleep apnea was made.  However, an in-service diagnosis is not required in order to substantiate the claim.  The regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Thus, the Board does not find the August 2009 VA examiner's opinion to be persuasive.  A sleep study was administered just five months after service in June 2004 and sleep apnea was diagnosed.  The Veteran's symptoms at that time appeared to be similar to those reported at his August 2003 separation examination and the October 2003 pre-discharge VA examination.  Additionally, he has provided seemingly credible testimony that he has experienced the same type of symptoms since service.

Although there is no express medical opinion linking the Veteran's sleep apnea that was diagnosed after military service to his in-service complaints, the evidence tends to show that the onset of sleep apnea occurred during active military service.  The service records document complaints of problems sleeping and the symptomatology continued until the diagnosis was made shortly after service.  The Board notes that when reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In consideration of the evidence of record, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that it is as likely as not that the Veteran developed sleep apnea as a result of his active military service.  Accordingly, the Board concludes that service connection is warranted for sleep apnea.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Toenail Fungus

The Veteran asserts that he has toenail fungus as a result of his active military service.  He acknowledges that there is no service record documenting treatment for toenail fungus.  However, the Veteran states that problems with toenail fungus had their onset when he was stationed in Southwest Asia and that many of his medical problems were not documented at that time given the circumstances of participating in the Persian Gulf War.  He notes that in-service treatment for tinea pedis was documented and that he had similar problems regarding his toenails.  The Veteran states that he continues to experience similar problems with toenail fungus.  Thus, he contends that service connection is warranted for toenail fungus.

The evidence of record at the time of the April 2006 RO decision included:  service treatment records; VA examinations reports and treatment records, dated from October 2003 to March 2006; private treatment records from the Family Care Center, dated from April 2004 to April 2005; statements from the Veteran; and an application for benefits.

Since the April 2006 decision, the new evidence that has been added to the record includes:  VA examination reports and treatment records, dated from April 2006 to September 2009; private treatment records from Podiatry Associates of Florida, dated from September 2008 to October 2008; treatment records from Institute of Pain Management, dated from July 2007 to November 2008; treatment records from Dr. R.B., dated from September 2008 to October 2008; December 2010 hearing testimony from the Veteran and his wife; and statements from the Veteran, his wife, and his representative.

In the April 2006 rating decision denying the claim of service connection for toenail fungus, the RO acknowledged that the Veteran had been treated by VA for toenail fungus; that is, the RO acknowledged the existence of the claimed disability.  However, the RO determined that the condition did not occur in and was not caused by service.  The RO pointed to the absence of service records showing in-service treatment for toenail fungus.

The new evidence includes hearing testimony wherein the Veteran stated that he experienced problems with toenail fungus during service but it was not documented in his service records.  As noted previously, the Veteran stated that the problem had its onset when he was stationed in Southwest Asia and that many of his medical problems were not documented at that time given the circumstances of participating in the Persian Gulf War.  The new evidence also includes an August 2009 statement from the Veteran's wife wherein she states that she recalls witnessing the problems with toenail fungus in 2002 when the Veteran returned from a tour in the Persian Gulf.  She states that he had a lot of peeling and scaling between the toes.

The statements and hearing testimony from the Veteran and his wife constitute evidence that the Veteran experienced problems with toenail fungus during military service.  The statements of in-service problems are seemingly credible.  Additionally, for purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-13.  This type of evidence was not previously of record when the prior decision was made.  That is, the RO determined that the previous evidence only showed that the Veteran had a current disability without sufficient evidence of in-service problems.  As a result, the Board finds that the additional statements and hearing testimony constitute new and material evidence in connection with the claim of service connection toenail fungus.  The evidence is new because it was not previously before VA decision makers.  It is also material because it is supporting evidence of the element of the service connection claim pertaining to the existence of a disease during service.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim when considered with the previous evidence of record.  Accordingly, the claim of service connection for toenail fungus is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will therefore address the merits of the claim.

As noted previously, the service treatment records are negative for treatment for toenail fungus.  The records do include a March 1993 entry pertaining to the treatment of athlete's foot.  Notably, the Veteran and his wife are competent to report factual matters of which they had first hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  The seemingly credible statements and hearing testimony from the Veteran and his wife tend to show that the Veteran experienced similar fungal problems affecting his toenails during service.

The August 2003 separation examination and the October 2003 pre-discharge VA examination do not refer to any skin problems.  However, the Veteran was seen for onychomycosis of the toes at the Family Care Center in April 2004-less than three months after separation from active service.  A fungal infection of the toes was also noted when the Veteran initially began treatment at the Jacksonville VA outpatient clinic in May 2004.  He subsequently received regular treatment for toenail fungus, diagnosed as onychomycosis and mycotic nails.  

In March 2006, a VA examiner noted that the Veteran had a diagnosis of onychomycosis bilaterally, but not athlete's foot.  The examiner stated that there was no evidence of tinea pedis.  Another March 2006 VA examiner provided a diagnosis of tinea pedis with onychomycosis.  The examiner noted the Veteran's in-service treatment for tinea pedis and provided an opinion that the Veteran's tinea pedis was caused by or the result of a similar diagnosis of tinea pedis rendered while in active service.  

In August 2009, the Veteran underwent VA skin examination in connection with the claim.  The examiner reviewed the claims file, and examined and interviewed the Veteran.  The examiner diagnosed the Veteran with bilateral onychomycosis and stated that there was no objective evidence of tinea pedis.  The examiner gave the opinion that the Veteran's toenail fungus is less likely than not caused by or the result of active duty.  The examiner stated that she stood by the April 2006 rating decision's determination that there was no objective evidence of toenail fungus during service as the claims file is silent for evaluation or treatment of toenail fungus.

The August 2009 VA examiner accurately notes that the service records are negative for a reference to toenail fungus.  However, the Board has found that the Veteran has provided credible lay testimony regarding in-service toenail fungus problems.  The Board does not find the August 2009 VA examiner's opinion to be persuasive because she appears to be discounting the Veteran's statements without providing any supporting medical reasons for doing so.  In fact, the examiner appears to be implying that there could be a link between the Veteran's toenail fungus and military service if there was evidence of in-service problems as the Board has found.

Although there is no express medical opinion linking the Veteran's onychomycosis to military service, the evidence tends to show that the onset of symptoms relating to toenail fungus occurred during active military service.  Additionally, the Veteran was treated for onychomycosis less than three months after service, suggesting a continuity of symptomatology.  The Board notes that when reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In consideration of the evidence of record, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that it is as likely as not that the Veteran developed onychomycosis of the toenails as a result of his active military service.  Accordingly, the Board concludes that service connection is warranted for onychomycosis of the toenails.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Tinea Pedis

The Veteran also asserts that he has athlete's foot (tinea pedis) as a result of his active military service.  He points to a March 1993 service record showing treatment for tinea pedis.  Thus, the Veteran contends that service connection is warranted for tinea pedis.

The evidence of record at the time of the April 2006 RO decision, and the new evidence that has been added since, is identical to that identified in the analysis of the toenail fungus claim.

In the April 2006 rating decision denying the claim of service connection for tinea pedis, the RO acknowledged that the Veteran had been treated for tinea pedis during service.  However, the RO determined that the evidence did not show that the Veteran had a chronic disability for which service connection could be granted; that is, the evidence following service did not show that the Veteran had tinea pedis.  Thus, the RO concluded that the current disability element of the claim had not been substantiated.  

The Board notes that the evidence previously of record includes a March 2006 VA examination that contains a diagnosis of tinea pedis with onychomycosis.  However, a separate March 2006 VA examination indicated that the Veteran did not presently have athlete's foot and he was not undergoing treatment for the same.  The diagnosis was that there was no evidence of athlete's foot (tinea pedis).  These two examination reports were considered by the RO in April 2006 when it made the determination that the evidence did not show the existence of the claimed disability.

The new evidence includes VA treatment records showing treatment for toenail fungus.  However, the records do not show treatment for, or a diagnosis of, tinea pedis.  Moreover, the Veteran underwent VA examination in August 2009 to, in part, determine whether he has tinea pedis.  The examiner reviewed the claims file, and examined and interviewed the Veteran.  The examiner indicated that there was no objective evidence of tinea pedis on examination.  In the diagnosis section of the report, the examiner listed "no objective evidence of tinea pedis."  

In addition to an absence of a diagnosis of tinea pedis in the new medical evidence, the lay statements and hearing testimony from the Veteran and his wife do not support the existence of the claimed disability.  They have not otherwise stated that the Veteran has had post-service problems with tinea pedis.  Their statements continue to point only to in-service problems and treatment for tinea pedis, as well as post-service problems concerning solely toenail fungus.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence continues to reflect that the Veteran does not have tinea pedis.  In the absence of proof of current disability, a claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In view of this evidence, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for tinea pedis; nor does it raise a reasonable possibility of substantiating the claim.  The claim was denied on account of a lack of a current disability.  The evidence continues to show that the Veteran does not have tinea pedis.  Consequently, the new evidence is not sufficient to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Notably, the Board is not required to reopen a previously denied claim solely because a veteran was afforded a VA examination in connection with his petition to reopen.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  Moreover, as noted previously, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the action taken by the RO.  See Jackson, 265 F.3d at 1366; Barnett v. Brown, 83 F.3d at 1383.

Under these circumstances, the Board concludes that new and material evidence has not been received; hence, the requirements to reopen the claim of service connection for tinea pedis have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The Veteran's claim of service connection for sleep apnea is reopened; service connection for sleep apnea is granted.

The Veteran's claim of service connection for toenail fungus is reopened; service connection for onychomycosis of the toenails is granted.

The petition to reopen a claim of service connection for tinea pedis is denied.


REMAND

In regards to the claims for increase for lumbar and cervical spondylosis with degenerative disc disease, the Veteran testified at his hearing that he experiences greater decreased range of motion of both the lumbar and cervical spine than what was noted during prior examinations, particularly with consideration of painful motion.  He also stated that degenerative disc disease of the lumbar and cervical spine causes incapacitating episodes resulting in him being bedridden.  Moreover, the Veteran stated that he experiences pain and numbness that radiate into the lower and upper extremities.  He believes that those symptoms may be manifestations of related neurologic abnormalities, such as sciatica or peripheral neuropathy.  This type of symptomatology is relevant to evaluating the Veteran's two service-connected spine disabilities.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1) (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Veteran most recently underwent VA examination of the spine in July 2008.  Significantly, the examiner noted that the Veteran had not experienced any incapacitating episodes at that time.  Additionally, no associated neurologic abnormalities, such as sciatica or peripheral neuropathy, were diagnosed.  Moreover, although the examiner noted that there was some painful motion, the Veteran contends that the painful motion results in more functional loss than what was evident during that examination.

Private treatment records from Podiatry Associates of Florida contain a diagnosis of peripheral neuropathy/sciatica.  In September 2008, a podiatrist noted that the Veteran complained of shooting numbness into his feet.  The podiatrist felt that the peripheral neuropathic symptoms were related to low back pain/sciatica and possible arthritis or nerve compression in the low back.  In November 2008, the Veteran was seen by Dr. J.W. for low back pain and back spasms.  VA treatment records reflect complaints of low back pain with radicular symptoms and spasms.  However, other VA records show that the low back pain is non-radicular in nature.

In view of the results of the July 2008 VA spine examination, the fact that three years have passed since the examination, the Veteran's testimony as to the manifestations he experiences from the lumbar and cervical spine disabilities, and the more recent VA and private treatment records, the Board finds that the claims should be remanded to schedule the Veteran for another examination of the spine to assess the current degree of disability of service-connected lumbar and cervical spondylosis with degenerative disc disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the claim for increase for allergic rhinitis with sinusitis, the Veteran testified that he has received recent treatment from a Dr. Lee in Lorton, Virginia.  VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Because records from Dr. Lee have not yet been requested, the claim must be remanded in order for the AOJ to make reasonable efforts to obtain those medical records.

In July 2008, the Veteran underwent VA examination in connection with his allergic rhinitis/sinusitis claim.  Although a history of some sinus problems were noted, the examination was essentially normal.  It was noted that the Veteran had no obstructions or polyps, no symptoms of sinus disease, and no incapacitating or non-incapacitating episodes.  At his hearing, the Veteran testified that he experiences headaches and nasal discharge that he attributes to his rhinitis or sinusitis.  This type of symptomatology may be relevant to evaluating sinusitis which the RO has characterized as part of the service-connected disability.  See 38 C.F.R. § 4.97 (Diagnostic Codes 6510-6514) (2010).  Given that three years have passed since the most recent VA compensation examination and that the symptoms may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his allergic rhinitis with sinusitis.  See Palczewski, 21 Vet. App. at 181-82; Snuffer, 10 Vet. App. at 403.

It appears that the Veteran continues to receive regular treatment through VA facilities.  He previously received treatment at the Gainesville VAMC and its associated outpatient clinic in Jacksonville.  In June 2010, the Veteran informed VA that he moved from Florida to Virginia.  Therefore, he may have since received treatment from other VA facilities.  Updated VA treatment records should be obtained on remand.

In March 2008, the Veteran filed a claim for increase for his service-connected disabilities pertaining to the knees (characterized as right knee status post arthroscopic debridement medial meniscal tear and osteoarthritis and left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair and osteoarthritis).  Each disability was rated as 20 percent disabling at that time.  In August 2008, the St. Petersburg RO proposed to reduce both ratings to 10 percent.  Thereafter, by a January 2010 rating action, the RO reduced the ratings to 10 percent effective April 1, 2010.  Later in January 2010, the Veteran's representative submitted a NOD as to the reductions.  The January 2010 statement also serves as an NOD as to the RO's implied denial of the Veteran's claims for higher ratings for the two disabilities.

A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2010).  To date, no SOC has been furnished regarding the four issues pertaining to the knees, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, the issuance of a SOC is required for the following issues:  (1) propriety of a reduction from a 20 percent rating to a 10 percent rating for right knee status post arthroscopic debridement medial meniscal tear and osteoarthritis, effective from April 1, 2010; (2) entitlement to an increased rating for right knee status post arthroscopic debridement medial meniscal tear and osteoarthritis; (3) propriety of a reduction from a 20 percent rating to a 10 percent rating for left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair and osteoarthritis, effective from April 1, 2010; and (4) entitlement to an increased rating for left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair and osteoarthritis.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2010) regarding the following issues:  (1) propriety of a reduction from a 20 percent rating to a 10 percent rating for right knee status post arthroscopic debridement medial meniscal tear and osteoarthritis, effective from April 1, 2010; (2) entitlement to an increased rating for right knee status post arthroscopic debridement medial meniscal tear and osteoarthritis; (3) propriety of a reduction from a 20 percent rating to a 10 percent rating for left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair and osteoarthritis, effective from April 1, 2010; and (4) entitlement to an increased rating for left knee status post arthroscopy with partial medial meniscectomy, chondromalacia of the patella, lateral tibial plateau and medial femoral condyle repair and osteoarthritis.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these four issues be returned to the Board.

2.  Obtain the Veteran's more recent treatment records (since January 2010) from the Gainesville VAMC and any other VA facility, and associate the records with the claims folder.

3.  Request treatment records from Dr. Lee in Lorton, Virginia.  Obtain a release from the Veteran as necessary.

4.  After completing the above development, schedule the Veteran for a VA examination of his lumbar and cervical spine.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies, including x-rays should be conducted.  The examiner should identify all orthopedic and neurological findings related to service-lumbar and cervical spine spondylosis with degenerative disc disease, and fully describe the extent and severity of those symptoms.  The findings should include the range of motion (in degrees) of the thoracolumbar and cervical spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability, or incoordination on movement should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back or neck is used repeatedly.  All functional losses caused by service-connected lumbar and cervical spine disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.  The examiner should also state whether there is related muscle spasm on extreme forward bending or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, severe incomplete paralysis, or complete paralysis.  The total duration of any incapacitating episodes due to disc disease over a 12-month period should be noted.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected allergic rhinitis with sinusitis.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should indicate: the number of incapacitating episodes (defined as requiring bed rest and treatment by a physician) the Veteran experiences per year as a result of sinusitis; the extent of any required antibiotic treatment; the number of non-incapacitating episodes per year that are characterized by headaches, pain, and purulent discharge or crusting; whether the Veteran has undergone radical surgery with chronic osteomyelitis; and whether he has experienced near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The examiner should also indicate whether the Veteran has polyps that are associated with his allergic rhinitis or the percentage of the nasal passages that are blocked if no polyps are found.  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

7.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


